Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min (US 2015/0249834).
For claim 16, Min discloses a method of decoding a video (Fig. 22), the method comprising: 
	determining an intra prediction mode of a current block (Fig. 22, extract prediction mode 2020); 
	obtaining a prediction sample at a target position based on the intra prediction mode and a first reference sample (Fig. 22: select neighboring pixel samples 2030); 
	determining whether to modify the prediction sample or not ([0218] information about the intra prediction mode may include information about an intra prediction mode applied to the current decoding unit and information about a reference index representing whether original neighboring pixels or filtered neighboring pixels are used as reference pixels); and 
	obtaining a reconstruction sample based on the prediction sample or a modified prediction sample (Fig. 22, using intra prediction 2040); and 
	applying a deblocking filter to the reconstruction sample ([0105] deblocking unit 570), 
	wherein determination of whether the prediction sample is modified or not is based on a size and the intra prediction mode of the current block ([0211] According to another exemplary embodiment, instead of using neighboring pixels previously determined according to the size of a current coding unit and the type of the intra prediction mode to be currently performed), 
	wherein when it is determined to modify the prediction sample, the prediction sample is modified by using a second reference sample ([0208] [0208] Also, as illustrated in FIG. 18A, if the extension line 160 meets two neighboring pixels such as the neighboring pixel A at an upper side and the neighboring pixel B at a left side, an average value of the neighboring pixels A and B may be used as the predictor of the current pixel P), 
	wherein the second reference sample is determined based on a prediction angle of the intra prediction mode when the intra prediction mode is a directional mode ([0211] the intra prediction performing unit 1230 may perform prediction on a current coding unit according to an available intra prediction mode by separately using original neighboring pixels), and 
	wherein when the intra prediction mode is a top-right diagonal directional mode (e.g. Fig. 18, sample A), 
	the second reference sample comprises a left reference sample lying on a bottom-left diagonal direction from the target position (e.g. Fig 18, sample B). 
	For claim 17, Min discloses the method of claim 16, wherein when the intra prediction mode is not the directional mode, at least one of a horizontal reference sample or a vertical reference sample is determined as the second reference sample, the horizontal reference sample lying on a same horizontal line as the target position, the vertical reference sample lying on a same vertical line as the target position (Fig. 17 e.g. DC mode). 
	For claim 18, Min discloses the method of claim 16, wherein the modified prediction sample is obtained based on a weighted sum of the prediction sample and the second reference sample ([0186] Referring to Equation (5), the neighboring pixel filtering unit 1210 calculates a weighted average value of a neighboring pixel ContextFiltered1[n] to be currently filtered from among the first filtered neighboring pixels and neighboring pixels ContextFiltered1[n-1] and ContextFiltered1[n+1] located at left and right sides of the neighboring pixel ContextFiltered1[n] so as to generate a second filtered neighboring pixel.). 
	For claim 19, Min discloses the method of claim 18, wherein weights applied to each of the prediction sample and the second reference sample are determined based on a coordinate of the target position ([0207] Meanwhile, if the extension line 160 passes between the neighboring pixels A 151 and B 152, the section between the neighboring pixels A 151 and B 152 may be slit into a predetermined number of sections, and a weighted average value calculated in consideration of distances between the crossing and the neighboring pixels A 151 and B 152 in each section may be used as the predictor.). 

	For claims 20-24, Min discloses the claimed invention as discussed for corresponding claim limitations in claims 16-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HEO; Jin et al.	US 20180234679 A1	INTRA PREDICTION MODE-BASED IMAGE PROCESSING METHOD AND APPARATUS THEREFOR
Van Dusen; Dennis et al.	US 20170235848 A1	SYSTEM AND METHOD FOR FUZZY CONCEPT MAPPING, VOTING ONTOLOGY CROWD SOURCING, AND TECHNOLOGY PREDICTION
Jeon; Yong Joon et al.	US 20130272623 A1	INTRA PREDICTION METHOD AND ENCODING APPARATUS AND DECODING APPARATUS USING SAME
Gu; Zhouye et al.	US 20150110174 A1	Reference Pixel Selection and Filtering for Intra Coding of Depth Map
JEON; Yongjoon et al.	US 20140328397 A1	Intra-Prediction Method Using Filtering, And Apparatus Using The Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485